
 
Exhibit 10.1


INDEMNIFICATION AGREEMENT


This Indemnification Agreement, dated as of __________, 2011, is made by and
between China Century Dragon Media, Inc., a Delaware corporation (the “Company”)
and ________________ (the “Indemnitee”).


RECITALS


A.           The Company recognizes that competent and experienced persons are
increasingly reluctant to serve or to continue to serve as directors or officers
of corporations unless they are protected by comprehensive liability insurance
or indemnification, or both, due to increased exposure to litigation costs and
risks resulting from their service to such corporations, and due to the fact
that the exposure frequently bears no reasonable relationship to the
compensation of such directors and officers;
 
B.           The statutes and judicial decisions regarding the duties of
directors and officers are often difficult to apply, ambiguous, or conflicting,
and therefore fail to provide such directors and officers with adequate,
reliable knowledge of legal risks to which they are exposed or information
regarding the proper course of action to take;
 
C.           The Company and Indemnitee acknowledge that, as of the date of this
Agreement, the Company has been notified by the Securities and Exchange
Commission (“SEC”) that it is subject to a formal, nonpublic investigation into
whether the Company made material misstatements or omissions concerning its
financial statements and by the NYSE Amex LLC (“Amex” or the “Exchange”) of the
Exchange’s intention to strike the common stock of the Company, from Amex;


D.           The Indemnitee may be named or otherwise implicated in such SEC
investigation and may incur certain expenses, costs and liabilities in their
involvement in such SEC investigation;
E.           The Company and Indemnitee recognize that in the event of
litigation against the Company on behalf of purchasers of the Company’s common
stock, plaintiffs often seek damages in such large amounts and the costs of
litigation may be so enormous (whether or not the case is meritorious), that the
defense and/or settlement of such litigation is often beyond the personal
resources of directors and officers;
 
F.           The Company believes that it is unfair for its directors and
officers to assume the risk of large judgments and other expenses which may
occur in cases in which the director or officer received no personal profit and
in cases where the director or officer was not culpable;
 
G.           The Company’s Certificate of Incorporation, as amended, requires
the Company to indemnify its directors and officers to the fullest extent
permitted by the Delaware General Corporation Law (the “DGCL”);
 
H.           Section 145 of the DGCL (“Section 145”), under which the Company is
organized, empowers the Company to indemnify its officers, directors, employees
and agents by agreement and to indemnify persons who serve, at the request of
the Company, as the directors, officers, employees or agents of other
corporations or enterprises, and expressly provides that the indemnification
provided by Section 145 is not exclusive;
 
 
 

--------------------------------------------------------------------------------

 
 
I.           Section 102(b)(7) of the DGCL allows a corporation to include in
its certificate of incorporation a provision limiting or eliminating the
personal liability of a director for monetary damages in respect of claims by
stockholders and corporations for breach of certain fiduciary duties, and the
Company has so provided in its Certificate of Incorporation, as amended, that
each director shall be exculpated from such liability to the maximum extent
permitted by law;
 
J.           The Board of Directors has determined that contractual
indemnification as set forth herein is not only reasonable and prudent but also
promotes the best interests of the Company and its stockholders;
 
K.           The Company desires and has requested Indemnitee to serve or
continue to serve as a director or officer of the Company free from undue
concern for unwarranted claims for damages arising out of or related to such
services to the Company; and
 
L.           Indemnitee is willing to serve, continue to serve or to provide
additional service for or on behalf of the Company on the condition that he or
she is furnished the indemnity provided for herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
 
AGREEMENT
 
1.           Generally.   To the fullest extent permitted by the laws of the
State of Delaware:
 
(a) The Company shall indemnify Indemnitee if Indemnitee was or is a party or is
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative, by
reason of the fact that Indemnitee is or was or has agreed to serve at the
request of the Company as a director, officer, employee or agent of the Company,
or while serving as a director or officer of the Company, is or was serving or
has agreed to serve at the request of the Company as a director, officer,
employee or agent (which, for purposes hereof, shall include a trustee, partner
or manager or similar capacity) of another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise, or by reason of any
action alleged to have been taken or omitted in such capacity.  For the
avoidance of doubt, the foregoing indemnification obligation includes, without
limitation, claims for monetary damages against Indemnitee in respect of an
alleged breach of fiduciary duties, to the fullest extent permitted under
Section 102(b)(7) of the DGCL as in existence on the date hereof.


(b) The indemnification provided by this Section 1 shall be from and against
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such action, suit or proceeding and any appeal
therefrom, but shall only be provided if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action, suit or
proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.
 
 
2

--------------------------------------------------------------------------------

 


(c) Notwithstanding the foregoing provisions of this Section 1, in the case of
any threatened, pending or completed action or suit by or in the right of the
Company to procure a judgment in its favor by reason of the fact that Indemnitee
is or was a director, officer, employee or agent of the Company, or while
serving as a director or officer of the Company, is or was serving or has agreed
to serve at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise, no indemnification shall be made in respect of any claim,
issue or matter as to which Indemnitee shall have been adjudged to be liable to
the Company unless, and only to the extent that, the Delaware Court of Chancery
or the court in which such action or suit was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such expenses which the Delaware Court of Chancery or such other
court shall deem proper.


(d) The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
action or proceeding, had reasonable cause to believe that Indemnitee’s conduct
was unlawful.


2.           Successful Defense; Partial Indemnification. To the extent that
Indemnitee has been successful on the merits or otherwise in defense of any
action, suit or proceeding referred to in Section 1 hereof or in defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against expenses
(including attorneys’ fees) actually and reasonably incurred in connection
therewith. For purposes of  this Agreement and without limiting the foregoing,
if any action, suit or proceeding is disposed of, on the merits or otherwise
(including a disposition without prejudice), without (i) the disposition being
adverse to Indemnitee, (ii) an adjudication that Indemnitee was liable to the
Company, (iii) a plea of guilty or nolo contendere by Indemnitee, (iv) an
adjudication that Indemnitee did not act in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, and (v) with respect to any criminal proceeding, an adjudication
that Indemnitee had reasonable cause to believe Indemnitee’s conduct was
unlawful, Indemnitee shall be considered for the purposes hereof to have been
wholly successful with respect thereto.


If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the expenses (including
attorneys’ fees), judgments, fines or amounts paid in settlement actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
any action, suit, proceeding or investigation, or in defense of any claim, issue
or matter therein, and any appeal therefrom but not, however, for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion of such expenses (including attorneys’ fees), judgments, fines or
amounts paid in settlement to which Indemnitee is entitled.
 
 
3

--------------------------------------------------------------------------------

 
 
3.           Determination That Indemnification Is Proper.


(a)  Any indemnification hereunder shall (unless otherwise ordered by a court)
be made by the Company unless a determination is made that indemnification of
such person is not proper in the circumstances because he or she has not met the
applicable standard of conduct set forth in Section 1(b) hereof. Any such
determination shall be made (i) by a majority vote of the directors who are not
parties to the action, suit or proceeding in question (“disinterested
directors”), even if less than a quorum, (ii) by a majority vote of a committee
of disinterested directors designated by majority vote of disinterested
directors, even if less than a quorum, (iii) by a majority vote of a quorum of
the outstanding shares of stock of all classes entitled to vote on the matter,
voting as a single class, which quorum shall consist of stockholders who are not
at that time parties to the action, suit or proceeding in question, (iv) by
independent legal counsel, or (v) by a court of competent jurisdiction.


(b)  If the determination of entitlement to indemnification is to be made by
independent legal counsel pursuant to Section 3(a), the independent legal
counsel shall be selected as provided in this Section 3(b).  The independent
legal counsel shall be selected by the Board of Directors.  Indemnitee may,
within ten (10) days after such written notice of selection shall have been
given, deliver to the Company a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the
independent legal counsel so selected does not meet the requirements of
“independent legal counsel” as defined in Section 7 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion.  Absent a proper and timely objection, the person so selected shall
act as independent legal counsel.  If a written objection is made and
substantiated, the independent legal counsel selected may not serve as
independent legal counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit.  If, within twenty
(20) days after submission by Indemnitee of a written request for
indemnification, no independent legal counsel shall have been selected and not
objected to, either the Company or Indemnitee may petition the Court of Chancery
of the State of Delaware or other court of competent jurisdiction for resolution
of any objection which shall have been made by the Indemnitee to the Company’s
selection of independent legal counsel and/or for the appointment as independent
legal counsel of a person selected by the court or by such other person as the
court shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as independent legal counsel.  The
Company shall pay any and all reasonable fees and expenses of independent legal
counsel incurred by such independent legal counsel in connection with acting
pursuant to Section 3 hereof, and the Company shall pay all reasonable fees and
expenses incident to the procedures of this Section 3(b), regardless of the
manner in which such independent legal counsel was selected or appointed.


4.           Advance Payment of Expenses; Notification and Defense of Claim.


(a) Expenses (including attorneys’ fees) incurred by Indemnitee in defending a
threatened or pending civil, criminal, administrative or investigative action,
suit or proceeding, or in connection with an enforcement action pursuant to
Section 5(b), shall be paid by the Company in advance of the final disposition
of such action, suit or proceeding within thirty (30) days after receipt by the
Company of (i) a statement or statements from Indemnitee requesting such advance
or advances from time to time, and (ii) a legally binding and irrevocable
undertaking by Indemnitee to repay such amount or amounts, only if, and to the
extent that, it shall ultimately be determined that Indemnitee is not entitled
to be indemnified by the Company as authorized by this Agreement or
otherwise.  Such undertaking shall be accepted without reference to the
financial ability of Indemnitee to make such repayment. Advances shall be
unsecured and interest-free.
 
 
4

--------------------------------------------------------------------------------

 


(b) Promptly after receipt by Indemnitee of notice of the commencement of any
action, suit or proceeding, Indemnitee shall, if a claim thereof is to be made
against the Company hereunder, notify the Company of the commencement
thereof.  The failure to promptly notify the Company of the commencement of the
action, suit or proceeding, or Indemnitee’s request for indemnification, will
not relieve the Company from any liability that it may have to Indemnitee
hereunder, except to the extent the Company is prejudiced in its defense of such
action, suit or proceeding as a result of such failure.


(c) In the event the Company shall be obligated to pay the expenses of
Indemnitee with respect to an action, suit or proceeding, as provided in this
Agreement, the Company, if appropriate, shall be entitled to assume the defense
of such action, suit or proceeding, with counsel reasonably acceptable to
Indemnitee, upon the delivery to Indemnitee of written notice of its election to
do so.  After delivery of such notice, approval of such counsel by Indemnitee
and the retention of such counsel by the Company, the Company will not be liable
to Indemnitee under this Agreement for any fees of counsel subsequently incurred
by Indemnitee with respect to the same action, suit or proceeding, provided that
(1) Indemnitee shall have the right to employ Indemnitee’s own counsel in such
action, suit or proceeding at Indemnitee’s expense and (2) if (i) the employment
of counsel by Indemnitee has been previously authorized in writing by the
Company, (ii) counsel to the Company or Indemnitee shall have reasonably
concluded that there may be a conflict of interest or position, or reasonably
believes that a conflict is likely to arise, on any significant issue between
the Company and Indemnitee in the conduct of any such defense or (iii) the
Company shall not, in fact, have employed counsel to assume the defense of such
action, suit or proceeding, then the fees and expenses of Indemnitee’s counsel
shall be at the expense of the Company, except as otherwise expressly provided
by this Agreement.  The Company shall not be entitled, without the consent of
Indemnitee, to assume the defense of any claim brought by or in the right of the
Company or as to which counsel for the Company or Indemnitee shall have
reasonably made the conclusion provided for in clause (ii) above.


(d) Notwithstanding any other provision of this Agreement to the contrary, to
the extent that Indemnitee is, by reason of Indemnitee’s corporate status with
respect to the Company or any corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise which Indemnitee is or was serving or
has agreed to serve at the request of the Company, a witness or otherwise
participates in any action, suit or proceeding at a time when Indemnitee is not
a party in the action, suit or proceeding, the Company shall indemnify
Indemnitee against all expenses (including attorneys’ fees) actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.


5.           Procedure for Indemnification


(a) To obtain indemnification, Indemnitee shall promptly submit to the Company a
written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification. The Company shall, promptly upon receipt of such a request for
indemnification, advise the Board of Directors in writing that Indemnitee has
requested indemnification.
 
 
5

--------------------------------------------------------------------------------

 


(b) The Company’s determination whether to grant Indemnitee’s indemnification
request shall be made promptly, and in any event within sixty (60) days
following receipt of a request for indemnification pursuant to Section 5(a). The
right to indemnification as granted by Section 1 of this Agreement shall be
enforceable by Indemnitee in any court of competent jurisdiction if the Company
denies such request, in whole or in part, or fails to respond within such sixty
(60)-day period.  It shall be a defense to any such action (other than an action
brought to enforce a claim for the advance of costs, charges and expenses under
Section 4 hereof where the required undertaking, if any, has been received by
the Company) that Indemnitee has not met the standard of conduct set forth in
Section 1 hereof, but the burden of proving such defense shall be on the
Company.


(c) The Indemnitee shall be presumed to be entitled to indemnification under
this Agreement upon submission of a request for indemnification pursuant to this
Section 5, and the Company shall have the burden of proof in overcoming that
presumption in reaching a determination contrary to that presumption.  Such
presumption shall be used as a basis for a determination of entitlement to
indemnification unless the Company overcomes such presumption.


6.           Insurance and Subrogation.


(a) The Company may purchase and maintain insurance on behalf of Indemnitee who
is or was or has agreed to serve at the request of the Company as a director or
officer of the Company, or is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise against any liability
asserted against, and incurred by, Indemnitee or on Indemnitee’s behalf in any
such capacity, or arising out of Indemnitee’s status as such, whether or not the
Company would have the power to indemnify Indemnitee against such liability
under the provisions of this Agreement. If the Company has such insurance in
effect at the time the Company receives from Indemnitee any notice of the
commencement of a proceeding, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the policy.  The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of the
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policy.


(b) In the event of any payment by the Company under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee with respect to any insurance policy, who shall execute
all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights in accordance with the terms of such insurance
policy. The Company shall pay or reimburse all expenses actually and reasonably
incurred by Indemnitee in connection with such subrogation.


(c) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) if and to the extent that Indemnitee has otherwise actually received
such payment under this Agreement or any insurance policy, contract, agreement
or otherwise.
 
 
6

--------------------------------------------------------------------------------

 


7.           Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:


(a) The term “action, suit or proceeding” shall be broadly construed and shall
include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any threatened, pending or completed claim, action, suit or proceeding, whether
civil, criminal, administrative or investigative.


(b) The term “by reason of the fact that Indemnitee is or was a director,
officer, employee or agent of the Company, or while serving as a director or
officer of the Company, is or was serving or has agreed to serve at the request
of the Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise”
shall be broadly construed and shall include, without limitation, any actual or
alleged act or omission to act.


(c) The term “expenses” shall be broadly and reasonably construed and shall
include, without limitation, all direct and indirect costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements, appeal bonds, and other out-of-pocket costs), actually and
reasonably incurred by Indemnitee in connection with either the investigation,
defense or appeal of a proceeding or establishing or enforcing a right to
indemnification under this Agreement, Section 145 of the DGCL or otherwise.


(d) The term “independent legal counsel” shall mean a law firm, or a member of a
law firm, that is experienced in matters of corporation law and neither
presently is, nor in the past five years has been, retained to represent:  (i)
the Company or Indemnitee in any matter material to either such party (other
than with respect to matters concerning Indemnitee under this Agreement, or of
other indemnitees under similar indemnification agreements), or (ii) any other
party to the action, suit or proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term “independent
legal counsel” shall not include any person who, under the applicable standards
of professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.


(e) The term “judgments, fines and amounts paid in settlement” shall be broadly
construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever (including, without limitation, all
penalties and amounts required to be forfeited or reimbursed to the Company), as
well as any penalties or excise taxes assessed on a person with respect to an
employee benefit plan).


(f) The term “Company” shall include, without limitation and in addition to the
resulting corporation, any constituent corporation (including any constituent of
a constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, and employees or agents, so that any person who is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise, shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as he or she would have with respect to such constituent
corporation if its separate existence had continued.
 
 
7

--------------------------------------------------------------------------------

 


(g) The term “other enterprises” shall include, without limitation, employee
benefit plans.


(h) The term “serving at the request of the Company” shall include, without
limitation, any service as a director, officer, employee or agent of the Company
which imposes duties on, or involves services by, such director, officer,
employee or agent with respect to an employee benefit plan, its participants or
beneficiaries.


(i) A person who acted in good faith and in a manner such person reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan shall be deemed to have acted in a manner “not opposed to
the best interests of the Company” as referred to in this Agreement.


8.           Limitation on Indemnification.  Notwithstanding any other provision
herein to the contrary, the Company shall not be obligated pursuant to this
Agreement:


(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to an action, suit or proceeding (or part thereof)
initiated by Indemnitee, except with respect to an action, suit or proceeding
brought to establish or enforce a right to indemnification (which shall be
governed by the provisions of Section 8(b) of this Agreement), unless such
action, suit or proceeding (or part thereof) was authorized or consented to by
the Board of Directors of the Company.


(b) Action for Indemnification. To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any action, suit or proceeding instituted
by Indemnitee to enforce or interpret this Agreement, unless Indemnitee is
successful in establishing Indemnitee’s right to indemnification in such action,
suit or proceeding, in whole or in part, or unless and to the extent that the
court in such action, suit or proceeding shall determine that, despite
Indemnitee’s failure to establish their right to indemnification, Indemnitee is
entitled to indemnity for such expenses; provided, however, that nothing in this
Section 8(b) is intended to limit the Company’s obligation with respect to the
advancement of expenses to Indemnitee in connection with any such action, suit
or proceeding instituted by Indemnitee to enforce or interpret this Agreement,
as provided in Section 4 hereof.


(c) Section 16 Violations. To indemnify Indemnitee on account of any proceeding
with respect to which final judgment is rendered against Indemnitee for payment
or an accounting of profits arising from the purchase or sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.


(d) Non-compete and Non-disclosure.  To indemnify Indemnitee in connection with
proceedings or claims involving the enforcement of non-compete and/or
non-disclosure agreements or the non-compete and/or non-disclosure provisions of
employment, consulting or similar agreements the Indemnitee may be a party to
with the Company, or any subsidiary of the Company or any other applicable
foreign or domestic corporation, partnership, joint venture, trust or other
enterprise, if any.
 
 
8

--------------------------------------------------------------------------------

 


9.           Certain Settlement Provisions.  The Company shall have no
obligation to indemnify Indemnitee under this Agreement for amounts paid in
settlement of any action, suit or proceeding without the Company’s prior written
consent, which shall not be unreasonably withheld.  The Company shall not settle
any action, suit or proceeding in any manner that would impose any fine or other
obligation on Indemnitee without Indemnitee’s prior written consent, which shall
not be unreasonably withheld.


10.           Savings Clause. If any provision or provisions of this Agreement
shall be invalidated on any ground by any court of competent jurisdiction, then
the Company shall nevertheless indemnify Indemnitee as to costs, charges and
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement with respect to any action, suit or proceeding, whether civil,
criminal, administrative or investigative, including an action by or in the
right of the Company, to the full extent permitted by any applicable portion of
this Agreement that shall not have been invalidated and to the full extent
permitted by applicable law.


11.           Contribution.  In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is held by a court of competent jurisdiction to be unavailable to Indemnitee in
whole or in part, it is agreed that, in such event, the Company shall, to the
fullest extent permitted by law, contribute to the payment of Indemnitee’s
costs, charges and expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement with respect to any action, suit or proceeding,
whether civil, criminal, administrative or investigative, in an amount that is
just and equitable in the circumstances, taking into account, among other
things, contributions by other directors and officers of the Company or others
pursuant to indemnification agreements or otherwise; provided, that, without
limiting the generality of the foregoing, such contribution shall not be
required where such holding by the court is due to (i) the failure of Indemnitee
to meet the standard of conduct set forth in Section 1 hereof, or (ii) any
limitation on indemnification set forth in Section 6(c), 8 or 9 hereof.


12.           Form and Delivery of Communications.  Any notice, request or other
communication required or permitted to be given to the parties under this
Agreement shall be in writing and either delivered in person or sent by
telecopy, telex, telegram, overnight mail or courier service, or certified or
registered mail, return receipt requested, postage prepaid, to the parties at
the following addresses (or at such other addresses for a party as shall be
specified by like notice):


If to the Company:


China Century Dragon Media, Inc.
Room 801, No. 7, Wenchanger Road,
Jiangbei, Huizhou City, Guangdong Province, China
Attn:  [__________]
Facsimile:  [__________]


 
9

--------------------------------------------------------------------------------

 


If to Indemnitee:
[INSERT ADDRESS]
Attn:  [__________]
Facsimile:  [__________]




13.           Subsequent Legislation. If the DGCL is amended after adoption of
this Agreement to expand further the indemnification permitted to directors or
officers, then the Company shall indemnify Indemnitee to the fullest extent
permitted by the DGCL, as so amended.


14.           Nonexclusivity.  The provisions for indemnification and
advancement of expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may have under any provision of
law, the Company’s Certificate of Incorporation, as amended, or Bylaws, in any
court in which a proceeding is brought, the vote of the Company’s stockholders
or disinterested directors, other agreements or otherwise, and Indemnitee’s
rights hereunder shall continue after Indemnitee has ceased acting as an agent
of the Company and shall inure to the benefit of the heirs, executors and
administrators of Indemnitee.


15.           Interpretation of Agreement.  It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law.


16.           Entire Agreement.  This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.


17.           Modification and Waiver.  No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.


18.           Successor and Assigns.  All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Company shall
require and cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.


19.           Service of Process and Venue.  For purposes of any claims or
proceedings to enforce this Agreement, the Company consents to the jurisdiction
and venue of any federal or state court of competent jurisdiction in the states
of Delaware, and waives and agrees not to raise any defense that any such court
is an inconvenient forum or any similar claim.
 
 
10

--------------------------------------------------------------------------------

 


20.           Supersedes Prior Agreement.  This Agreement supersedes any prior
indemnification agreement between Indemnitee and the Company or its
predecessors.


21.           Governing Law.  This Agreement shall be governed exclusively by
and construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.  If a court of competent jurisdiction shall make a final
determination that the provisions of the law of any state other than Delaware
govern indemnification by the Company of its officers and directors, then the
indemnification provided under this Agreement shall in all instances be
enforceable to the fullest extent permitted under such law, notwithstanding any
provision of this Agreement to the contrary.


22.           Employment Rights. Nothing in this Agreement is intended to create
in Indemnitee any right to employment or continued employment.


23.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.


24.           Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.


[SIGNATURE PAGE TO FOLLOW]




 
11

--------------------------------------------------------------------------------

 
 

  CHINA CENTURY DRAGON MEDIA, INC.          
 
By:
/s/ HaiMing Fu      Name:  HaiMing Fu      Title:  Chief Executive Officer     
     

 

  INDEMNITEE:          
 
By:
      Name:             

 
 
12

--------------------------------------------------------------------------------

 
 
[INFORMATION FOR PURPOSES OF FILING WITH THE SECURITIES AND EXCHANGE COMMISSION]
 
SCHEDULE A
 
INDIVIDUALS WHO ENTERED INTO THE INDEMNIFICATION AGREEMENT
 
 
· HaiMing Fu
 
· HuiHua Li
 
· Dapeng “George” Duan
 
· ZhiFeng Yan
 
· Yue Lu
 
· Fang Yuan
 
 
13

--------------------------------------------------------------------------------

 
 